Citation Nr: 1132650	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-09 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania
 
 
THE ISSUE
 
Entitlement to service connection for type II diabetes.  
 
 
REPRESENTATION
 
Appellant represented by: Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
INTRODUCTION
 
The Veteran had verified active service from October 1978 to June 1980.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  
 
A supplemental statement of the case was furnished in October 2009.  Thereafter, the Veteran submitted a copy of a Social Security Administration form requesting a hearing by an Administrative Law Judge.  This evidence is not relevant to the issue decided herein and a remand for additional supplemental statement of the case would serve no useful purpose and is not required.  See 38 C.F.R. § 19.37 (2010); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  
 
The Veteran failed to report for a travel board hearing scheduled in January 2010.  The Veteran did not request to reschedule the hearing or provide good cause for his failure to report.  The hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2010).  
 
 
FINDING OF FACT
 
The preponderance of the evidence is against finding that type II diabetes is related to active military service or events therein; and there is no evidence of compensably disabling diabetes within one year following the appellant's discharge from active service.  
 
 
CONCLUSION OF LAW
 
Type II diabetes was not incurred or aggravated during active military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2010).  
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In May 2007, prior to the rating decision in question, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  This letter also provided information regarding the assignment of disability ratings and effective dates.  
 
VA has also satisfied its duty to assist.  In his original claim, the Veteran reported that diabetes began in May 1980 and that he was treated on exit examination at a Roosevelt Boulevard, National Guard unit.  Service treatment records were received in June 2007.  On review, a separation examination is not of record.  An April 1980 note, however, appears to state that review of records indicates no problem which required an "ETS" (expiration of term of service, i.e., a separation) physical.  The Veteran did not provide information regarding any National Guard service, to include unit or dates of assignment, and at this time, the Board does not find additional development necessary with regard to service records.  
 
The claims file contains VA medical center records.  Records from the Social Security Administration were requested.  The response received from that agency indicates that they had no medical on file or were unable to locate the medical record.  The Veteran was advised of the Social Security Administration's reply in the October 2009 supplemental statement of the case.  The Board concludes that further attempts to secure Social Security records would be futile.
 
The Board acknowledges that the Veteran was not provided a VA examination to determine the etiology of his diabetes.  As discussed below, there is no evidence of diabetes during service or for many years thereafter.  Moreover, the record does not contain competent evidence suggesting a relationship between diabetes and active service.  As such, the requirements for a VA examination are not met.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159.
 
Analysis
 
In April 2007, the Veteran submitted a claim of entitlement to service connection for diabetes.  In July 2007, the RO denied the claim.  The Veteran disagreed with the decision and subsequently perfected this appeal.  
 
In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.
 
With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
In order to establish service connection or service- connected aggravation for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).
 
Service connection will be presumed for certain chronic diseases, including diabetes mellitus, if manifest to a compensable degree within one year after discharge from active duty.  38 C.F.R. §§ 3.307, 3.309(a).
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
In this case, the Veteran's service records are negative for any treatment for or a diagnosis of diabetes.  On examination for enlistment in December 1976, the Veteran's endocrine system was reported as normal on clinical evaluation.  Urinalysis was negative for any albumin or sugar.  In a January 1977 dental medical history questionnaire the Veteran specifically denied ever having diabetes or sugar in his urine.  At an October 1978 examination the Veteran's endocrine system was again reported as normal and urinalysis was negative for any albumin or sugar.  Urinalysis in August 1979 was negative for glucose.  Blood chemistry in August 1979 showed glucose of 94.  In February 1980, the Veteran was seen for dietary consult on weight reduction diet.  A separation examination is not of record.  
 
VA records dated in March 1997 indicate that the Veteran presented for an initial visit.  He had high blood sugar and reportedly he had been diagnosed with diabetes two years prior.  Subsequent records show treatment for various disabilities, including diabetes.  
 
On review, there is no evidence of diabetes during service, or evidence that diabetes was manifested to a compensable degree within one year following discharge from active duty service.  Evidence of record shows that diabetes was not diagnosed until approximately 1995 and there is no indication that such is related to service.  

While the appellant may sincerely believe that his diabetes is related to service, as a lay person he is not competent to offer a medical opinion addressing the etiology of the disorder.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).
 
The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  
 
The claim is denied.

 
ORDER
 
Entitlement to service connection for type II diabetes is denied.  
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


